ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Timothy Vincent Ostroot, who is presently on a disciplinary suspension, has committed additional misconduct, namely misappropriation of a client’s funds in the amount of $1,200 and neglect and misrepresentation in another client matter; and
WHEREAS, the respondent has withdrawn the answer he filed to the petition and unconditionally admits the allegations of the petition, has waived his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility and has entered into a stipulation with the Director in which they jointly recommend disbarment pursuant to Rule 15 as the appropriate discipline; and
WHEREAS, this court has independently reviewed the record and agrees with the jointly recommended discipline,
IT IS HEREBY ORDERED that Timothy Vincent Ostroot is disbarred and shall pay to the Director $900 in costs, as agreed to in the stipulation.
*432BY THE COURT:
/s/ Alan C. Page
Alan C. Page Associate Justice